Citation Nr: 0410089	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-20 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an extension of the delimiting date for 
educational assistance benefits pursuant to Chapter 34, Title 38, 
United States Code.  

2.  Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1976 to August 
1979.  

The present matter arises before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 decision.  The veteran filed a 
notice of disagreement (NOD) in July 2001, and the RO issued a 
statement of case (SOC) in December 2002.  The veteran filed a 
substantive appeal (via a VA Form 9) in December 2002.  

In September 2003, the veteran testified before the undersigned 
Veterans Law Judge during a hearing at the Board in Washington, 
D.C.; the transcript of that hearing is of record.  

The Board notes that the veteran resides within the jurisdiction 
of the Hartford RO.  However, the Buffalo RO has jurisdiction over 
the veteran's education folder.  

Moreover, during the course of this appeal, in December 2002, the 
veteran's then representative, AMVETS, relinquished its power of 
attorney.  The veteran subsequently appointed Disabled American 
Veterans as his new representative in October 2003.  

As a final preliminary matter, the record reflects the veteran 
perfected an appeal to a claim for service connection for a 
psychiatric disorder.  In a December 1998 rating action, the RO 
granted service connection for bipolar disorder and awarded a 30 
percent evaluation.  As this action is considered a full grant of 
the benefit sought on appeal with respect to that issue, the 
issues remaining on appeal are limited to those on the title page.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran's basic delimiting period for receiving chapter 34 
educational benefits expired on August 24, 1989.  

3.  Benefits under Chapter 34 were terminated for all eligible 
veterans effective December 31, 1989, and payment of Chapter 34 
benefits are precluded after that date.  

4.  The veteran did not have active duty service after August 24, 
1979.  


CONCLUSIONS OF LAW

1.  The criteria for an extension of the delimiting date for 
receiving educational benefits pursuant to Chapter 34, Title 38, 
of the United States Code, have not been met.  38 U.S.C.A. §§ 
3011, 3031, 3462(e), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
21.7050, 21.7051 (2003).  

2.  The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance benefits pursuant to Chapter 
30, Title 38, of the United States Code.  38 U.S.C.A. §§ 3011, 
5103A (West 2002); 38 C.F.R. §§ 21.7042, 21.7044, 21.7045 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

In a December 2002 SOC, the veteran was notified of the reasons 
for the RO's decision and the regulations governing his claims.  
The veteran has also been afforded the opportunity to offer 
testimony in support of his claims.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and assist 
owed the veteran.  As will be explained below, the appeal lacks 
legal merit; as the law and not the facts are dispositive, the 
duties to notify and assist imposed by the VCAA are not applicable 
in this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002). 

II.  Analysis

The veteran served on active duty from August 25, 1976, to August 
24, 1979.  In an August 2000 determination, the Hartford RO 
notified the veteran that the delimiting period for receiving 
Chapter 34 educational benefits had expired.  See 38 U.S.C.A. § 
3462(a)(1) (West 2002) (Educational assistance shall not be 
afforded an eligible veteran beyond the date 10 years after the 
veteran's last discharge or release from active duty after January 
31, 1955.).  Furthermore, the RO also informed the veteran that 
benefits under Chapter 34 were no longer available after December 
31, 1989.  The veteran's education claims subsequently came under 
the jurisdiction of the Buffalo RO, which in October and November 
2002 notice letters, again informed the veteran that the period 
for receiving Chapter 34 education benefits had expired, and that 
he was also not eligible for educational benefits under Chapter 
30.  

At the time of his separation from active duty in August 1979, the 
veteran had established entitlement to education assistance 
benefits under Chapter 34.  Benefits under Chapter 34 were 
terminated for all eligible veterans effective December 31, 1989, 
and payment of Chapter 34 benefits was precluded after that date.  
See 38 U.S.C.A. § 3462(e).  As of May 24, 1996, the federal 
regulations dealing with the administration of the Chapter 34 
program were rescinded.  See 61 Fed. Reg. 26107-08 (May 24, 1996).  

The veteran seeks an extension of the delimiting date for Chapter 
34 education benefits beyond August 24, 1989.  He has reported 
that a mental disability prevented him from using his educational 
benefits during the prescribed period.  An extended period of 
eligibility may be granted when it is determined that the veteran 
was prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not result 
from the veteran's willful misconduct.  It must be clearly 
established by medical evidence that such a program of education 
was medically infeasible.  38 C.F.R. § 21.7051(a)(2).  

As noted above, the law precludes extending the veteran's period 
of eligibility (delimiting date) for Chapter 34 benefits, as 
payment of such benefits is precluded after December 31, 1989.  

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of the 
Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A); 38 
C.F.R. §§ 21.7040, 21.7042.  In this case, the evidence of record 
reflects that the veteran's only period of active duty service was 
August 1976 to August 1979.  Therefore, he does not qualify for 
Chapter 30 educational benefits under 38 U.S.C.A. § 3011(a)(1)(A).  

However, a question remains as to whether the veteran qualifies 
for Chapter 30 education benefits as derived from any entitlement 
to Chapter 34 benefits.  See 38 U.S.C.A. § 3011(a)(1)(B), (C); 38 
C.F.R. § 21.7044.  A veteran may be eligible for Chapter 30 
benefits if Chapter 34 eligibility was remaining as of December 
31, 1989, and if other certain conditions were satisfied, 
including active duty during certain prescribed dates or meeting 
certain other criteria.  See 38 U.S.C.A. § 3011; 38 C.F.R. §§ 
21.7040, 21.7042, 21.7044.  The legal criteria governing service 
eligibility requirements for Chapter 30 educational assistance as 
derived from Chapter 34 benefits are clear and specific, and the 
Board is bound by them.  

The provisions of 38 U.S.C.A. § 3011(a)(1)(B) and (C), with 
respect to qualifying for Chapter 30 benefits only apply if a 
veteran has remaining Chapter 34 eligibility as of December 31, 
1989.  As noted above, the veteran's delimiting date was August 
24, 1989, and as such he would not have had any remaining Chapter 
34 eligibility.  Furthermore, for Chapter 30 eligibility, the 
statute and regulation requirements require service on active duty 
during certain prescribed dates (e.g., after June 30, 1985; or, 
for the period beginning October 19, 1985, and ending July 1, 
1985), which the veteran does not meet in this instance.  38 
U.S.C.A. § 3011(a)(1)(B), (C); 38 C.F.R. § 21.7044(a).  

Therefore, while sympathetic to the veteran's contentions, the 
Board must conclude that there is no legal basis for a grant of 
the benefits sought.  In this instance, the law precludes an 
extension of the delimiting date for receiving Chapter 34 
benefits, and the veteran has failed to establish that he is 
eligible for educational assistance benefits under Chapter 30, to 
include educational assistance derived from any entitlement to 
Chapter 34 benefits.  

Where, as here, the law and not the evidence is dispositive of an 
veteran's claims, the claims should be denied because of the 
absence of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Extension of the delimiting date for educational assistance 
benefits pursuant to Chapter 34, Title 38, United States Code, is 
denied.  

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States Code, is 
denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



